Citation Nr: 1014165	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
bilateral ankle and foot disabilities.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
bilateral ankle and foot disabilities


REPRESENTATION

Appellant represented by:	Judith A. Veres, Agent


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to 
October 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
Veteran's right hip disability was incurred in or aggravated 
by his active service, or that any arthritis of the right hip 
manifested to a compensable degree within one year following 
his separation from service, or that any right hip disability 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

2.  The medical evidence does not demonstrate that the 
Veteran's lumbar spine disability was incurred in or 
aggravated by his active service, or that any arthritis of 
the spine manifested to a compensable degree within one year 
following his separation from service, or that any lumbar 
spine disability is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (a) (2009).

2.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2007 and July 2007,  prior to the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would review 
his claims and determine what additional information was 
needed to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in July 2007 should his service connection claims be 
granted.  It is therefore inherent in the claims that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claims 
were obtained in July 2007 and August 2007.  A review of 
those reports of examination reveals that all subjective and 
objective findings necessary for evaluation of the Veteran's 
claims were observed and recorded.  In addition, in December 
2008 VA obtained an addendum opinion in support of the 2007 
VA examinations.  Thus, the examinations appear complete and 
adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
incurrence will be presumed for arthritis if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Right Hip

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a right hip 
disability.

VA medical records include a May 2007 X-ray examination of 
the right hip that indicated well-maintained joint space.  
The femoral head demonstrated a normal contour with no areas 
of cortical erosion or osteophytosis and there was no 
evidence of any fracture or dislocations.

On VA joints examination in July 2007, the Veteran presented 
with a history of an in-service avulsion chip fracture of the 
right ankle in 1983.  It was noted that a May 2007 X-ray 
examination of the right hip was negative.  The Veteran was 
diagnosed with a right hip strain.  The examiner opined that 
the current medical examination was insufficient to establish 
any relationship between the Veteran's right hip strain and 
his service-related injury of the right lateral talus in 
1983.

In a December 2008 addendum to an October 2008 VA feet 
examination, a VA examiner opined that the Veteran's right 
hip disability (right hip strain) was not caused or 
aggravated by his service-connected conditions.  The 
rationale provided was that there is no medical evidence that 
supports any relationship between the Veteran's right hip 
disability and his service-connected disabilities.

The Veteran's post-service medical records are negative for 
any evidence of a right hip disability or arthritis within 
one year of separation from active duty.  In fact, the post-
service medical records are negative for a right hip 
disability until many years after separation.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  While the medical evidence shows that the 
Veteran now suffers from a right hip disability, the 
preponderance of the evidence does not show that the current 
right hip disability was incurred in or aggravated during 
service.  Furthermore, the record includes a competent 
medical opinion that the Veteran's current right hip 
condition is not a result of, related to, or aggravated by 
his service-connected bilateral foot and ankle disabilities.  
In the absence of medical evidence linking any current right 
hip disability to service, service connection must be denied.

The Veteran has attributed his right hip disability to his 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
the nature of the Veteran's right hip disability is not 
subject to lay diagnosis.  The Veteran can report that he had 
right hip pain.  However, that is a subjective symptom and 
not readily identifiable or apparent as a clinical disorder 
in the way that varicose veins may be observed, objectively.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does 
not have the medical expertise to discern the nature of any 
current right hip diagnoses nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed 
with a right hip disability, but, as noted, he is not 
competent to provide a medical opinion regarding its 
etiology.  While the Veteran purports that his right hip 
disability is related to his service, his statements alone 
are not competent to provide the medical nexus.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any right hip disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service, or that any right hip disability is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for a right hip disability, is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Lumbar Spine

The Veteran's service treatment records are void of findings, 
complaints, symptoms, or diagnosis of any lumbar spine 
disability.

Private treatment records include an January 1996 report that 
reflects the Veteran's complaints of back pain and indicates 
that he was required to lift heavy objects at his job.  On 
examination, the lumbosacral spine did not have any point 
tenderness and a bilateral straight leg test was negative.  
Deep tendon reflexes and strength were normal and a sensory 
examination was in tact.  At that time, the Veteran weighed 
about 288 pounds.  The Veteran was diagnosed with 
musculoskeletal pain.  It was recommended that he avoid 
lifting weight more than ten to fifteen pounds and he was 
sent to a dietician to follow a regular healthy diet.  Very 
mild exercises were also recommended.  A September 2005 MRI 
of the lumbar spine indicated degenerative disk disease at 
the lowest three lumbar levels.  A September 2005 report 
indicates that the Veteran was employed as a postal worker 
tasked with loading trucks.  In October 2005, radiographic 
evidence showed a two-level disk protrusion at L4-L5 and L5-
S1.  At that time, the Veteran weighed 310 pounds.

VA medical records include a May 2007 X-ray examination of 
the lumbar spine that revealed minimal degenerative changes 
at L4-L5 of doubtful clinical significance.

The Veteran was afforded a VA spine examination in August 
2007, at which time he indicated that he had experienced low 
back pain for approximately fifteen years.  He could not 
remember any specific low back injury or trauma and could not 
remember if he sought medical advice in relation to his lower 
back condition.  On examination, the Veteran weighed 340 
pounds.  The Veteran was requested to proceed with repeated 
raising of his right and left legs.  However, that test could 
not be conducted due to the Veteran's significant obesity.  
He was diagnosed with degenerative lumbosacral spine disk 
disease associated with right-sided radiculopathy.  The 
examiner opined that the current medical examination and 
presented medical records were insufficient to establish any 
relationship between Veteran's disk disease and his service-
connected bilateral ankle disability.  The rationale provided 
was that there was no essential evidence that the Veteran's 
history of chip fracture of the right ankle and left ankle 
arthritis aggravated his degenerative lumbosacral spine 
disease.  The examiner further opined that the leading factor 
in the Veteran's lumbar spine disability was his extensive 
obesity.

In April 2008, the Veteran testified at a hearing before a 
Decision Review Officer that he first began having back 
problems about ten years ago at the same time he began 
wearing braces due to his bilateral ankle disability.

In an addendum to an October 2008 VA feet examination, in 
December 2008 a VA examiner opined that the Veteran's lumbar 
spine disability (degenerative disc disease of the lumbar 
spine) was not caused or aggravated by his service connected 
conditions.  The rationale provided was that there is no 
medical evidence that supports any relationship between the 
Veteran's lumbar spine disability and his service-connected 
disabilities.

The Veteran's post-service medical records are negative for 
any evidence of a lumbar spine disability or arthritis within 
one year of separation from active duty.  In fact, the post-
service medical records are negative for a lumbar spine 
disability until many years after separation.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  While the medical evidence shows that the 
Veteran now suffers from a lumbar spine disability, the 
preponderance of the evidence does not show that the current 
lumbar spine disability was incurred in or aggravated during 
service.  Furthermore, the record includes a competent 
medical opinion that the Veteran's current lumbar spine 
condition is not a result of, related to, or aggravated by 
his service-connected bilateral foot and ankle disabilities.  
In the absence of medical evidence linking any current lumbar 
spine disability to service, service connection must be 
denied.

The Veteran has attributed his lumbar spine disability to his 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
the nature of the Veteran's lumbar spine disability is not 
subject to lay diagnosis.  The Veteran can report that he had 
low back pain.  However, that is a subjective symptom and not 
readily identifiable or apparent as a clinical disorder in 
the way that varicose veins may be observed, objectively.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does 
not have the medical expertise to discern the nature of any 
current lumbar spine diagnoses nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed 
with a lumbar spine disability, but, as noted, he is not 
competent to provide a medical opinion regarding its 
etiology.  While the Veteran purports that his lumbar spine 
disability is related to his service and disagrees with the 
December 2007 VA opinion that his lumbar spine disability is 
related to his obesity, his statements alone are not 
competent to provide the medical nexus.  Thus, the Veteran's 
lay assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any lumbar spine disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service, or that any lumbar spine disability 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for a lumbar spine disability, is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right hip disability, secondary to 
service-connected bilateral foot and ankle disabilities, are 
denied.

Service connection for a lumbar spine disability, secondary 
to service-connected bilateral foot and ankle disabilities, 
are denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


